DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a Final office action.  Claims 26 and 34 are cancelled; Claims 41 and 42 are newly added; Claims 21 – 25, 27 – 33, 35 - 42 are currently pending and subject to examination.

Claim Interpretation
As indicated in the interview conducted on 08/20/2020, Examiner contended that applicant’s specification does not expressly disclose an intra-frequency measurement corresponding with an intra-frequency Measurement Gap Length (MGL) of a first duration to identify a second eMTC capable eNB on the first serving carrier on the wireless network, and an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third eMTC capable eNB on a second serving carrier on the wireless network wireless network as claimed.  
However, Examiner agreed to withdraw the U.S.C. 112 (a) rejection in light of the recitation in Par [0017] of Applicant’s specification, which states “A handover in which a UE remains operating at the same frequencies while moving to another cell may be termed an intra-frequency handover.  A handover in which a UE changes to operate at different frequencies while moving to another cell may be termed an inter-frequency handover”.  Examiner further explained to applicant’s representative that a similar interpretation as indicated above would also be applied to teachings of any cited references involving intra-frequency and inter-frequency measurements.
Response to Arguments
Applicant’s arguments with respect to claims 21 - 40 have been considered but are not persuasive.  
Applicant’s Arguments:
Applicant argues that Lin does not teach, disclose or suggest an “inter-frequency measurement” as recited by the independent claims. Therefore, Lin cannot teach or suggest “perform[ing] the handover of the eMTC capable UE to the second eMTC capable eNB or the third eMTC capable eNB while tuned to the non-central band based upon the intra-frequency measurement and the inter-frequency measurement as recited by independent claim 21 and as similarly recited by independent claims 33 and 37.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are given their broadest reasonable interpretation in light of the specification and the limitation as currently presented requires the handover to be performed in the alternative where said handover is performed either to the second eMTC capable eNB via Intra-frequency measurement or to the third eMTC capable eNB via Inter-frequency measurement.
Therefore, a handover to the second eMTC capable eNB is possible if there is an Intra-frequency measurement performed and a handover to the third eMTC capable eNB is possible if there is an Inter-frequency measurement performed.  In other words, since the limitation is in the alternative form, the limitation only requires that one of the Intra-frequency measurement and the Inter-frequency measurement be performed to effect a 
Lin discloses in 0033] that a decoder performs blind decoding of allocated control and data channels and a measurement module performs intra-frequency measurement for handover and Reference Signal Time Difference (RSTD) measurement, as well as channel state information (CSI) measurement with narrowband channel quality indicator (CQI) to support wideband CQI.
Lin further discloses in [0051] that Intra-frequency measurement includes RSRP/RSRQ measurements of the serving cell and neighboring cells, where RSRP/RSRQ measurements are used to decide whether a handover procedure shall be triggered and in [0055] that to collect of channel qualities of whole DL BW at the BR-UE side, channel scan procedure may be necessary to estimate channel quality in the whole DL BW, where the BR-UE can report DL channel quality by channel scan procedure to help eNB to make decisions; However, Lin does not expressly disclose the inter-frequency measurement for a handover. 
Park et al. was provided to disclose the inter-frequency measurement for a handover in which a UE changes to operate at different frequencies while moving to another cell.  
Therefore, the Lin – Park combination reasonably teaches, discloses and suggests an “intra-frequency measurement” as recited by the independent claims and ultimately reads on the alternative recitation of “perform[ing] the handover of the eMTC capable UE to the second eMTC capable eNB or the third eMTC capable eNB while tuned to the non-central band based upon the intra-frequency measurement and the 

Applicant’s Arguments:
Applicant argues that the combination of Lin and Park does not render independent claims 21, 27, and 33 obvious and Tang, Vajapeyam, and ETSI TS alone, or any combination thereof, do not provide the missing teachings or suggestions with respect to these independent claims nor does the Office Action so allege. Therefore, a combination of Lin, Park, and one or more of Tang, Vajapeyam, and ETSI TS does not render independent claims 21, 27, and 33 obvious. 

Examiner’s Response:
Examiner respectfully disagrees with this argument as the Lin – Park combination reasonably teaches, discloses and suggests an “inter-frequency measurement” as recited by the independent claims and ultimately reads on the alternative recitation of “perform[ing] the handover of the eMTC capable UE to the second eMTC capable eNB or the third eMTC capable eNB while tuned to the non-central band based upon the intra-frequency measurement and the inter-frequency measurement as recited by independent claim 21 and as similarly recited by independent claims 33 and 37 as explained above.  In addition, the office action asserts that Lin is not expressly relied upon for the inter-frequency measurement and provides Park for the inter-frequency measurement teachings.  Therefore, applicant’s arguments have been fully considered but are not persuasive.  
et al.; see the office action for further details.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 - 24, 29, 33, 36 - 38, 40, are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160219587 A1) in view of Park et al. (US 20130088985 A1).

Regarding claim 21, Lin et al. discloses an apparatus of an enhanced Machine Type Communication (eMTC) capable User Equipment (UE) (Lin et al., FIG. 1, MTC UE / BR-UE 103) operable to communicate with an eMTC capable Evolved Node-B (eNB) (Lin et al., FIG. 1, eNode-B 101) on a wireless network (Lin et al., FIG. 1, communication network 100), the apparatus comprising: 
a Radio Frequency (RF) chain (Lin et al., FIG. 1, RF transceiver module 133); and one or more processors (Lin et al., FIG. 1, processor 132), coupled to the RF chain (Lin et al., [0033] the RF transceiver module, coupled with the antenna, receives RF signals, converts them to baseband signals and sends them to processor), configured to: 
tune at least part of the RF chain to a non-central band outside of a first central 6 Physical Resource Blocks (PRBs) of a first serving carrier associated with the eMTC capable eNB (Lin et al., [0050] depending upon scheduling algorithm of the eNB, it is possible that the BR-UE is scheduled at the fixed PRB pairs that excludes center 6 PRB pairs for a while); 
initiate an intra-frequency measurement corresponding with an intra-frequency Measurement Gap Length (MGL) of a first duration (Lin et al., [0052] the eNB assigns the frequency-hopping pattern that indicates PRB pair starting index per subframe for the BR-UE and based on the frequency-hopping pattern, the BR-UE knows which DL subframes can be used for intra-frequency/RSTD measurement and the eNB guarantees that there are enough DL subframes can be used for intra-frequency/RSTD measurement) to identify a second eMTC capable eNB on the first serving carrier on the wireless network (Lin et al., [0051] BR-UEs are able to perform intra-frequency/RSTD measurement, where Intra-frequency measurement includes RSRP/RSRQ measurements of the serving cell and neighboring cells.  RSRP/RSRQ measurements are used to decide whether handover procedure shall be triggered, thus reading on identify a second eMTC capable eNB on the first serving carrier on the wireless network), 
perform the handover of the eMTC capable UE to the second eMTC capable eNB or the third eMTC capable eNB while tuned to the non-central band based upon the intra-frequency measurement or the inter-frequency measurement (Lin et al., [0033] a measurement module performs intra-frequency measurement for handover and Reference Signal Time Difference (RSTD) measurement, as well as channel state information (CSI) measurement with narrowband channel quality indicator (CQI) to support wideband CQI), and 
Lin et al., [0053] the measurement gaps are used to enable the BR-UE to retune to central six PRBs to perform intra-frequency measurements).
Lin et al does not expressly disclose initiating an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third eMTC capable eNB on a second serving carrier on the wireless network wireless network, which is well known in the art as evidenced by Park et al.
Park et al., for example, from an analogous field of endeavor (Park et al., [0071] inter-frequency measurement is applicable when a serving cell / eNB1 for currently providing data and a neighboring cell eNB2 to be measured operate at different carrier frequencies fc,1 and fc,2, respectively) discloses initiate an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third eMTC capable eNB on a second serving carrier on the wireless network wireless network (Park et al., [0072] introducing a measurement gap in both intra-frequency measurement and inter-frequency measurement and setting a switching time at start and end points of the measurement gap when a UE performs a physical layer measurement operation).
et al. in order to allow for measurement of a neighboring cell within a measurement gap (Park et al., [0073]).

Regarding claim 22, 38, Lin et al. as modified by Park et al. discloses establishing the first duration based upon an intra-frequency measurement gap configuration input (Lin et al., [0051] the base station assigns a measurement gap for intra-frequency and reference signal time difference (RSTD) measurements); and establishing the second duration based upon an inter-frequency measurement gap configuration input (Park et al., [0077] The measurement gap may be determined by the UE based on a PDCCH from a serving cell or an eNB1 which serves as a serving cell to the UE).  The motivation is the same as in claim 21.

Regarding claim 23, Lin et al. - Park et al. discloses establishing the first duration and the second duration are based upon a common measurement gap configuration input (Lin et al., [0090] the network configures a common measurement gap configuration to the UE).

Regarding claim 24, Lin et al. - Park et al. discloses the one or more processors are further configured to suspend Uplink (UL) operation during the intra-frequency Lin et al., [0056] during the channel scanning procedure, BR-UE can skip UL transmission).

Regarding claim 29, 36, 40 Lin et al. as modified by Park et al. discloses the intra-frequency measurement is from among a plurality of intra-frequency measurements (Lin et al., [0052] for intra-frequency/RSTD measurement, the BR-UE shall have enough DL subframes that can be used for cell identification and measurement), 
wherein the inter-frequency measurement is from among a plurality of inter-frequency measurements (Park et al., [0077] The measurement gap may be determined by the UE based on a PDCCH from a serving cell or an eNB1 which serves as a serving cell to the UE), and wherein the one or more processors are further configured to: 
schedule the plurality of intra-frequency measurements in accordance with an intra-frequency measurement gap pattern (Lin et al., [0011] the BR-UE knows which DL subframes can be used for intra-frequency/RSTD measurement and the eNB guarantees that there are enough DL subframes can be used for intra-frequency/RSTD measurement); and 
schedule the plurality of inter-frequency measurements in accordance with an inter-frequency measurement gap pattern (Park et al., [0077] the UE may determine the measurement gap within the time period corresponding to one or more subframes other than the subframe of the PDSCH allocated thereto).  The motivation is the same as in claim 21.
et al. discloses a non-transitory machine readable storage media having machine executable instructions (Lin et al., FIG. 1, memory 131) that, when executed, cause one or more processors (Lin et al., FIG. 1, processor 132) of an enhanced Machine Type Communication (eMTC) capable User Equipment (UE) (Lin et al., FIG. 1, MTC UE / BR-UE 103) to perform one or more operations (Lin et al., [0033] the RF transceiver module, coupled with the antenna, receives RF signals, converts them to baseband signals and sends them to processor), the one or more operations comprising: 
tuning to a non-central band outside of a first central 6 Physical Resource Blocks (PRBs) of a first serving carrier associated with the eMTC capable eNB (Lin et al., [0050] depending upon scheduling algorithm of the eNB, it is possible that the BR-UE is scheduled at the fixed PRB pairs that excludes center 6 PRB pairs for a while); 
initiating an intra-frequency measurement corresponding with an intra-frequency Measurement Gap Length (MGL) of a first duration (Lin et al., [0052] the eNB assigns the frequency-hopping pattern that indicates PRB pair starting index per subframe for the BR-UE and based on the frequency-hopping pattern, the BR-UE knows which DL subframes can be used for intra-frequency/RSTD measurement and the eNB guarantees that there are enough DL subframes can be used for intra-frequency/RSTD measurement) to identify a second eMTC capable eNB on the first serving carrier on the wireless network (Lin et al., [0051] BR-UEs are able to perform intra-frequency/RSTD measurement, where Intra-frequency measurement includes RSRP/RSRQ measurements of the serving cell and neighboring cells.  RSRP/RSRQ measurements are used to decide whether handover procedure shall be triggered, thus reading on identify a second eMTC capable eNB on the first serving carrier on the wireless network); 
performing the handover of the eMTC capable UE to the second eMTC capable eNB or the third eMTC capable eNB while tuned to the non-central band based upon the intra-frequency measurement or the inter-frequency measurement (Lin et al., [0033] a measurement module performs intra-frequency measurement for handover and Reference Signal Time Difference (RSTD) measurement, as well as channel state information (CSI) measurement with narrowband channel quality indicator (CQI) to support wideband CQI); 
establishing the first duration based upon an intra-frequency measurement gap configuration input (Lin et al., [0051] the base station assigns a measurement gap for intra-frequency and reference signal time difference (RSTD) measurements)
retuning to a central band of the first central 6 PRBs of the first serving carrier when the eMTC capable UE is handed over to the second eMTC capable eNB or to a second central 6 PRBs of a second serving carrier associated with the third eMTC capable eNB following the initiation of the intra-frequency measurement to utilize a Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) transmitted in the first central 6 PRBs or the second central 6 PRBs (Lin et al., [0053] the measurement gaps are used to enable the BR-UE to retune to central six PRBs to perform intra-frequency measurements).
Lin et al does not expressly disclose initiating an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third 
Park et al., for example, from an analogous field of endeavor (Park et al., [0071] inter-frequency measurement is applicable when a serving cell / eNB1 for currently providing data and a neighboring cell eNB2 to be measured operate at different carrier frequencies fc,1 and fc,2, respectively) discloses initiating an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third eMTC capable eNB on a second serving carrier on the wireless network wireless network (Park et al., [0072] introducing a measurement gap in both intra-frequency measurement and inter-frequency measurement and setting a switching time at start and end points of the measurement gap when a UE performs a physical layer measurement operation) and establishing the second duration based upon an inter-frequency measurement gap configuration inputs (Park et al., [0077] The measurement gap may be determined by the UE based on a PDCCH from a serving cell or an eNB1 which serves as a serving cell to the UE)
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine initiating an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third eMTC capable eNB on a second serving carrier on the wireless network wireless network and establishing the second duration based upon an inter-frequency measurement gap configuration inputs as taught by Park et al. with the system of Lin et al. in order to allow for measurement of a neighboring cell within a measurement gap (Park et al., [0073]).

Regarding claim 37, Lin et al. discloses an enhanced Machine Type Communication (eMTC) capable User Equipment (UE) device (Lin et al., FIG. 1, MTC UE / BR-UE 103), comprising, 
an application processor (Lin et al., FIG. 1, resource configuration module 141), a memory (Lin et al., FIG. 1, memory 131), 
one or more antennas (Lin et al., FIG. 1, antenna 135), 
a wireless interface configured to allow the application processor to communicate with another device (Lin et al., FIG. 1, RF transceiver module 133), and one or more processors (Lin et al., FIG. 1, processor 132) configured to: 
tune at least part of the wireless interface to a non-central band outside of a first central 6 Physical Resource Blocks (PRBs) of a first serving carrier associated with the eMTC capable eNB (Lin et al., [0050] depending upon scheduling algorithm of the eNB, it is possible that the BR-UE is scheduled at the fixed PRB pairs that excludes center 6 PRB pairs for a while); 
initiate an intra-frequency measurement corresponding with an intra-frequency Measurement Gap Length (MGL) of a first duration (Lin et al., [0052] the eNB assigns the frequency-hopping pattern that indicates PRB pair starting index per subframe for the BR-UE and based on the frequency-hopping pattern, the BR-UE knows which DL subframes can be used for intra-frequency/RSTD measurement and the eNB guarantees that there are enough DL subframes can be used for intra-frequency/RSTD measurement) to identify a second eMTC capable eNB on the first serving carrier on the wireless network (Lin et al., [0051] BR-UEs are able to perform intra-frequency/RSTD measurement, where Intra-frequency measurement includes RSRP/RSRQ measurements of the serving cell and neighboring cells.  RSRP/RSRQ measurements are used to decide whether handover procedure shall be triggered, thus reading on identify a second eMTC capable eNB on the first serving carrier on the wireless network), 
retune the at least part of the wireless interface to a central band of the first central 6 PRBs of the first serving carrier when the eMTC capable UE is handed over to the second eMTC capable eNB or to a second central 6 PRBs of a second serving carrier associated with the third eMTC capable eNB following the initiation of the intra-frequency measurement to utilize a Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) transmitted in the first central 6 PRBs or the second central 6 PRBs (Lin et al., [0053] the measurement gaps are used to enable the BR-UE to retune to central six PRBs to perform intra-frequency measurements).
Lin et al does not expressly disclose a touch-screen display and initiate an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third eMTC capable eNB on a second serving carrier on the wireless network wireless network.
Park et al., for example, from an analogous field of endeavor (Park et al., [0071] inter-frequency measurement is applicable when a serving cell / eNB1 for currently providing data and a neighboring cell eNB2 to be measured operate at different carrier frequencies fc,1 and fc,2, respectively) suggests a touch-screen display (Park et al., [0043] the UE may be referred to as a terminal Equipment, a mobile station (MS), a mobile terminal (MT), a user terminal (UT), a subscriber station (SS), a wireless device, a personal digital assistant (PDA), a wireless modem, a handheld device, a machine type communication (MTC) terminal) and initiate an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third eMTC capable eNB on a second serving carrier on the wireless network wireless network (Park et al., [0072] introducing a measurement gap in both intra-frequency measurement and inter-frequency measurement and setting a switching time at start and end points of the measurement gap when a UE performs a physical layer measurement operation).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a touch-screen display  and initiate an inter-frequency measurement corresponding with an inter-frequency MGL of a second duration to identify a third eMTC capable eNB on a second serving carrier on the wireless network wireless network as taught by Park et al. with the system of Lin et al. in order to allow for measurement of a neighboring cell within a measurement gap (Park et al., [0073]).

Claims 25, 27, 35, 39, are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Park et al., as applied to claim 21, further in view of Tang et al. (US 20150245235 A1).

et al. and Park et al. do not expressly discloses the first duration is shorter than the second duration.
Tang et al. for example from an analogous field of endeavor discloses the first duration is shorter than the second duration (Tang et al., [0021] a first measurement gap pattern can instruct the UE to perform the inter-frequency measurements for a first selected cell using a set of five consecutive subframes every 80 subframes and a second measurement gap pattern can instruct the UE to perform inter-frequency measurements for a second selected cell using a set of three consecutive subframes every 40 subframes).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first duration is shorter than the second duration as taught by Tang et al. with the combined system of Lin et al. Park et al.in order to allow for measurement of a neighboring cell according to distinct measurement gap patterns (Tang et al., [0021]).

Regarding claim 27, Lin et al. - Park et al. as modified by Tang et al. discloses wherein the first duration is approximately the same as the second duration (Tang et al., [0021] the UE can capture a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) in the 6 ms long gap, as PSS and SSS repeat every 5 ms and the 6 ms long measurement gap includes enough cell-specific reference symbols for channel estimation).  The motivation is the same as in claim 25.

Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Park et al., as applied to claim 21, further in view of Vajapeyam et al. (US 20170048760 A1).

Regarding claim 30, Lin et al. - Park et al. do not expressly discloses the plurality of intra-frequency measurements and the plurality of inter-frequency measurements are portions of an interlaced pattern.
Vajapeyam et al. for example from a similar field of endeavor discloses the plurality of intra-frequency measurements and the plurality of inter-frequency measurements are portions of an interlaced pattern (Vajapeyam et al., [0051] an interlace structure may be used for each of the downlink and uplink for FDD in LTE). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of intra-frequency measurements and the plurality of inter-frequency measurements are portions of an interlaced pattern by Vajapeyam et al. with the combined system of Lin et al. Park et al.in order to prepare a handover to a new cell (Vajapeyam et al., [0036]).

Regarding claim 31, Lin et al. - Park et al. as modified by Vajapeyam et al. discloses the one or more processors are further configured to process a transmission from the first eMTC capable eNB configuring the interlaced pattern (Wang et al., [0051] each interlace may include subframes that are spaced apart by Q frames).  The motivation is the same as in claim 30.

The indicated allowability of claim 32 is withdrawn in view of the newly discovered reference(s) to Deenoo et al. (US 20160337916 A1).  Rejections based on the newly cited reference(s) follow.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., Park et al. and Vajapeyam et al. as applied to claim 30, further in view of Deenoo et al. (US 20160337916 A1).
Regarding claim 32, Lin et al., Park et al. and Vajapeyam et al. do not expressly disclose establishing the interlaced pattern based at least in part upon at least one of: an intra-frequency measurement history and an inter-frequency measurement history.
Deenoo et al., for example, from an analogous field of endeavor (Deenoo et al., [0222] a WTRU may be configured with multiple measurement gap patterns that co-exist simultaneously) discloses establishing the interlaced pattern based at least in part upon at least one of: an intra-frequency measurement history and an inter-frequency measurement history (Deenoo et al., [0231] mWTRU may explicitly request for a gap duration which may be dependent on the historical WTRU measurement results).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine establishing the interlaced pattern based at least in part upon at least one of: an intra-frequency measurement history and an inter-frequency measurement history as taught by Deenoo et al. with the et al., Park et al. and Vajapeyam et al. in order to allow for a measurement gap configuration (Deenoo et al., [0231]).

Claims 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. and Park et al., as applied to claim 33 or 37, further in view of Deenoo et al. US 20160337916 A1).

Regarding claim 41, 42, Lin et al. and Park et al. do not expressly disclose establishing an interlaced pattern based at least in part upon at least one of: an intra-frequency measurement history or an inter-frequency measurement history; 
scheduling the intra-frequency measurement in accordance with the interlaced pattern; and scheduling the inter-frequency measurement in accordance with the interlaced pattern.
Deenoo et al., for example, from an analogous field of endeavor (Deenoo et al., [0222] a WTRU may be configured with multiple measurement gap patterns that co-exist simultaneously) discloses establishing an interlaced pattern based at least in part upon at least one of: an intra-frequency measurement history or an inter-frequency measurement history (Deenoo et al., [0231] mWTRU may explicitly request for a gap duration which may be dependent on the historical WTRU measurement results); 
scheduling the intra-frequency measurement in accordance with the interlaced pattern (Deenoo et al., [0222] multiple measurement gap patterns may be interleaved in a time period where narrow beam measurement gaps and wide beam measurement gaps co-exist in the same time period); and scheduling the inter-frequency measurement in accordance with the interlaced pattern (Deenoo et al., [0222] a gap purpose may identify the measurement activity to be performed during the measurement gap, such as intra-frequency mmW neighbor search; inter-frequency mmW neighbor search; intra-frequency mmW neighbor wide beam measurement; intra-frequency mmW neighbor narrow beam measurement; inter-frequency mmW neighbor wide beam measurement; inter-frequency mmW neighbor narrow beam measurement; and inter-RAT measurement).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine establishing the interlaced pattern based at least in part upon at least one of: an intra-frequency measurement history and an inter-frequency measurement history as taught by Deenoo et al. with the combined system of Lin et al., Park et al. and Vajapeyam et al. in order to allow for a measurement gap configuration (Deenoo et al., [0231]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160219587 A1) in view of Park et al. (US 20130088985 A1), as applied to claim 27, further in view of European Telecommunications Standards Institute (ETSI) Technical Specification (TS) 136 133 V12.7.0 (2015-06).

Regarding claim 28, the first duration and the second duration being approximately the same as an MGL duration for inter-frequency measurements in accordance with European Telecommunications Standards Institute (ETSI) Technical .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416